Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) is dated as of September 23,
2011 by and among Flotek Paymaster, Inc., a Texas corporation (“Flotek
Paymaster”), Padko International Incorporated, an Oklahoma corporation
(“Padko”), Petrovalve, Inc., a Delaware corporation (“Petrovalve Delaware”),
Flotek International, Inc., a Delaware corporation (“Flotek International”; and
together with Flotek Paymaster, Padko and Petrovalve Delaware, individually,
each a “Grantor” and collectively, jointly and severally, the “Grantors”),
individually, each a “Grantor” and collectively, jointly and severally, the
“Grantors”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association,
as agent for the Lenders described below (PNC, together with its successors and
assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit and Security Agreement dated
as of the date hereof by and among FLOTEK INDUSTRIES, INC., a Delaware
corporation (“Holdings”), and certain subsidiaries of Holdings (such
subsidiaries, together with Holdings are each referred to hereinafter
individually, as a “Borrower” and collectively, jointly and severally, the
“Borrowers”), each of the financial institutions from time to time party thereto
(individually, each a “Lender” and collectively, the “Lenders”) and Agent
(including all annexes, exhibits, and schedules thereto, as from time to time
amended, amended and restated, extended, supplemented, and/or otherwise
modified, the “Credit Agreement”), Agent and the Lenders have agreed to provide
certain financial accommodations to the Borrowers;

WHEREAS, each Grantor is a direct or indirect subsidiary of Holdings and hereby
acknowledges that it will derive substantial benefit from the execution and
delivery of the Credit Agreement, and the making of advances and other credit
accommodations by Agent and the Lenders under the Credit Agreement.

WHEREAS, as a condition to extending credit to Borrowers, Agent and the Lenders
have required the execution and delivery by Grantor of (i) the Guaranty of even
date herewith (the “Guaranty”), guaranteeing the payment and performance of all
Obligations (as hereinafter defined) of the Borrowers and Grantor arising under
or pursuant to the Credit Agreement and the Other Documents (as defined in the
Credit Agreement) and (ii) the Pledge Agreement of even date herewith, securing
such Obligations.

WHEREAS, in order to induce Agent and the Lenders to enter into the Credit
Agreement and to induce Agent and the Lenders to provide certain financial
accommodations to the Borrowers pursuant to the Credit Agreement and certain
Other Documents, each Grantor has agreed to grant a continuing Lien on the
Collateral (as hereinafter defined) to secure (i) the payment of principal,
fees, and other amounts required to be paid from time to time under the Credit
Agreement and (ii) the Liabilities (as defined in the that certain Guaranty,
dated as of the date hereof, by Grantor and any other Grantors in favor of the
Agent and/or Lenders) (collectively, the “Obligations”).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINED TERMS.

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Credit Agreement, and the following terms shall have the
following meanings (such meanings being equally applicable to both the singular
and plural forms of the terms defined):

“Account Debtor” shall mean any Person who may become obligated to any Grantor
under, with respect to, or on account of, an Account, chattel paper, or General
Intangibles (including a payment intangible).

“Accounts” shall mean, all present and future rights of any Grantor to payment
of a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.

“Contracts” shall mean all contracts, undertakings, or other agreements (other
than rights evidenced by chattel paper, Documents or instruments) in or under
which any Grantor may now or hereafter have any right, title, or interest,
including, without limitation, with respect to an Account, any agreement
relating to the terms of payment or the terms of performance thereof.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Grantor: (i) all copyrights (whether statutory or common law,
whether establish or registered in the United States or any other country or
political subdivision thereof, whether registered or unregistered and whether
published or unpublished), rights and interests in copyrights, works protectable
by copyright, and General Intangibles of like nature, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof and all
research and development relating to the foregoing, (ii) all reissues,
extensions, continuations, and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages, claims, and payments now or hereafter
due and/or payable with respect thereto, including damages and payments for
past, present, and future infringements thereof, (iv) rights corresponding
thereto throughout the world and (v) rights to sue for past, present, and future
infringements thereof.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Grantor under any written or oral agreement granting any right to use any
Copyright or Copyright registration.

“Equipment” shall mean all of any Grantor’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing, and computer
equipment (whether owned or licensed and including embedded software), vehicles,
tools, furniture, fixtures, all attachments, accessions, and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

 

2



--------------------------------------------------------------------------------

“General Intangibles” shall mean any “general intangibles,” as such term is
defined in Section 9-102(a)(42) of the UCC, now owned or hereafter acquired by
any Grantor or in which any Grantor now has or hereafter acquires any rights,
and, in any event, shall include, without limitation, all right, title, and
interest which any Grantor may now or hereafter have in or under any Contract or
Person, causes of action, payment intangibles, franchises, tax refund claims,
Account Debtor lists, trademarks, patents, rights in intellectual property,
Licenses, permits, Copyrights, domain names, trade secrets, proprietary or
confidential information, inventions, and discoveries (whether patented or
patentable or not) and technical information, procedures, designs, knowledge,
know-how, software, databases, business records data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill, all
claims under any guaranty, security interests, or other security held by or
granted to any Grantor to secure payment of the Accounts by an Account Debtor
obligated thereon, all rights of indemnification and all other intangible
property of any kind and nature.

“Inventory” shall mean all of Grantor’s now owned and hereafter existing or
acquired goods, wherever located, which (a) are leased by any Grantor as lessor;
(b) are held by any Grantor for sale or lease or to be furnished under a
contract of service; (c) are furnished by any Grantor under a contract of
service; or (d) consist of raw materials, work in process, finished goods, or
materials used or consumed in its business.

“Leasehold Interests” shall mean all of each Grantor’s right, title and interest
in and to the premises set forth on Schedule V hereto.

“License” shall mean any Patent License, Trademark License, Copyright License,
or other license as to which Agent has been granted a security interest
hereunder.

“Patent” or “Patents” shall mean one or all of the following now or hereafter
owned by any Grantor or in which any Grantor now has or hereafter acquires any
rights: (i) all letters patent of the United States or any other country, all
registrations, and recordings thereof, and all applications for letters patent
of the United States or any other country, (ii) all reissues, continuations,
continuations-in-part, divisions, reexaminations, or extensions of any of the
foregoing, and (iii) all inventions disclosed in and claimed in the Patents and
any and all trade secrets and know-how related thereto.

“Patent License” shall mean all of the following now owned or hereafter acquired
by any Grantor or in which any Grantor now has or hereafter acquires any rights:
to the extent assignable by any Grantor, any written agreement granting any
right to make, use, sell, and/or practice any invention or discovery that is the
subject matter of a Patent.

“Proceeds” shall mean “proceeds”, as such term is defined in
Section 9-102(a)(65) of the UCC and, in any event, shall include, without
limitation, (i) any and all proceeds of any insurance, indemnity, warranty, or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral (as defined below), (ii) any and all payments (in any form
whatsoever) made or due and payable to any Grantor from time to time in

 

3



--------------------------------------------------------------------------------

connection with any requisition, confiscation, condemnation, seizure, or
forfeiture of all or any part of the Collateral by any governmental body,
authority, bureau, or agency (or any person acting under control of governmental
authority), (iii) any claim of Grantor against third parties (A) for past,
present, or future infringement of any Patent or Patent License, (B) for past,
present, or future infringement or dilution of any Trademark or Trademark
License or for injury to the goodwill associated with any Trademark, Trademark
registration, or Trademark licensed under any Trademark License or (C) for past,
present, or future infringement of any Copyright or Copyright License, (iv) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral, and (v) the following types of property acquired
with cash proceeds: Accounts, chattel paper, Contracts, Deposit Accounts,
Documents, General Intangibles, Equipment, Inventory, and Investment Property.

“Real Property” shall mean all of any Grantor’s right, title and interest in and
to the owned and leased real premises identified on Schedule V hereto.

“Receivables” shall mean and include, as to any Grantor, all of any Grantor’s
Accounts, contract rights, instruments (including those evidencing indebtedness
owed to Borrower by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to Accounts, drafts and
acceptances, credit card receivables, and all other forms of obligations owing
to Borrower arising out of or in connection with the sale or lease of Inventory
or the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Grantor (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).

“Trademark” or “Trademarks” shall mean one or all of the following now owned or
hereafter acquired by any Grantor or in which any Grantor now has or hereafter
acquires any rights: (i) all trademarks (whether registered or unregistered),
trade names, corporate names, business names, trade styles, service marks,
logos, other source or business identifiers, prints and labels on which any of
the foregoing have appeared or appear, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of any
State of the United States or any other country or any political subdivision
thereof, (ii) all reissues, extensions or renewals thereof and (iii) the
goodwill associated with or symbolized by any of the foregoing.

“Trademark License” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor now has or hereafter acquires
any rights: any written agreement granting any right to use any Trademark or
Trademark registration.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of

 

4



--------------------------------------------------------------------------------

mandatory provisions of law, any or all of the attachment, perfection, or
priority of Agent’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, or priority and for purposes of definitions related to
such provisions.

“Uniform Commercial Code jurisdiction” shall mean any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

All other terms contained in this Security Agreement, unless the context
indicates otherwise, have the meanings provided for by the UCC to the extent the
same are used or defined therein.

2. GRANT OF LIEN.

(a) To secure the prompt and complete payment, performance, and observance of
all of the Obligations, each Grantor hereby assigns, pledges and grants to
Agent, for its benefit and the ratable benefit of each Lender, a continuing
security interest in and to a Lien on all of its right, title, and interest in,
to, and under all personal property and other assets, whether now owned by or
owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade names, styles, or derivations thereof), and whether
owned or consigned by or to, or leased from or to, such Grantor, and regardless
of where located, including without limitation:

(i) all Receivables;

(ii) all Equipment;

(iii) all General Intangibles;

(iv) all Inventory;

(v) all Investment Property;

(vi) all Subsidiary Stock;

(vii) all of each Grantor’s right, title, and interest in and to, whether now
owned, or hereafter acquired and wherever located, (1) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Account Debtors, relating to, or securing any of the Receivables;
(2) all of each Grantor’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation, and repurchase; (3) all additional amounts due
to each Grantor from any Account Debtor relating to the Receivables; (4) other
property, including warranty claims, relating to any goods securing the
Obligations; (5) all of each Grantor’s contract rights, rights of payment which
have been earned under a contract right, instruments (including

 

5



--------------------------------------------------------------------------------

promissory notes), documents, chattel paper (including electronic chattel
paper), warehouse receipts, deposit accounts, letters of credit, and money;
(6) all commercial tort claims (whether now existing or hereafter arising)
listed on Schedule I hereto as such Schedule may be amended or supplemented from
time to time; (7) if and when obtained, all real property of third parties in
which any Grantor has been granted a lien or security interest; (8) all Liens
and security interests granted by any third party to each Grantor as security
for the payment or enforcement of such Grantor’s Receivables; (9) all letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing); (10) all supporting obligations; and (11) any other goods or personal
property now owned or hereafter acquired in which any Grantor has expressly
granted a security interest or may in the future grant a security interest to
Agent under any agreement between Agent and each Grantor;

(viii) all of each Grantor’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Grantor or in which it has an interest), computer programs, tapes, disks,
and documents relating to (i), (ii), (iii), (iv), (v), (vi) or (vii) of this
Paragraph; and

(ix) all proceeds and products of (i), (ii), (iii), (iv), (v), (vi) and (vii) in
whatever form, including, but not limited to: cash, deposit accounts (whether or
not comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements,
documents, eminent domain proceeds, condemnation proceeds and tort claim
proceeds.

All of the foregoing assets described in clause 2(a) hereof being hereinafter
referred to as the “Collateral”.

(b) In addition, to secure the prompt and complete payment, performance, and
observance of the Obligations and in order to induce Agent and the Lenders as
aforesaid, each Grantor hereby grants to Agent, for the benefit of Agent and the
Lenders (i) a right of setoff against the property of each Grantor held by Agent
and/or the Lenders, consisting of property described above in Section 2(a) now
or hereafter in the possession or custody of or in transit to Agent and/or the
Lenders, for any purpose, including safekeeping, collection, or pledge, for the
account of any Grantor, or as to which any Grantor may have any right or power
and (ii) the license described in Section 8 hereof.

(c) Notwithstanding the foregoing, the Collateral shall not include any
(i) General Intangible, permit, license or other rights under contracts
instruments or other documents if (but only to the extent that) the grant of a
security interest therein would constitute a violation of a valid and
enforceable restriction in favor of a third party (except to the extent such
prohibition is unenforceable pursuant to the provisions of Article 9 of the
UCC), unless and until any required consents shall have been obtained,
(ii) equipment owned by any Grantor that is subject to a purchase money lien or
a capital lease obligation if (but only to the extent that and only for so long
as such purchase money Indebtedness or capital lease restricts the granting of a
Lien therein to Agent) the grant of a security interest therein would constitute
a violation of a valid and enforceable restriction in favor of a third party,
unless any required consents shall have been obtained, or (iii) monies, checks,
securities or other items on deposit or otherwise held in deposit accounts or
trust accounts specifically and exclusively used for payroll, payroll taxes,

 

6



--------------------------------------------------------------------------------

deferred compensation and other employee wage and benefit payments to or for the
direct benefit of such Grantor’s employees (collectively, the “Excluded
Property”); provided, that, notwithstanding any of the foregoing, the term
“Collateral” shall include any and all proceeds arising from such Excluded
Property to the extent that the assignment or encumbering of such proceeds is
not subject to the same or similar prohibitions or restrictions.

(d) In addition, to secure the prompt and complete payment, performance, and
observance of the Obligations and in order to induce Agent and the Lenders as
aforesaid, each Grantor hereby grants to Agent, for the benefit of Agent and the
Lenders (i) a right of setoff against the property of each Grantor held by Agent
and/or the Lenders, consisting of property described above in Section 2(a) now
or hereafter in the possession or custody of or in transit to Agent and/or the
Lenders, for any purpose, including safekeeping, collection, or pledge, for the
account of any Grantor, or as to which any Grantor may have any right or power
and (ii) the license described in Section 8 hereof.

3. AGENT’S AND LENDERS’ RIGHTS: LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.

(a) It is expressly agreed by each Grantor that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its contracts
and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any contract or license by
reason of or arising out of this Security Agreement or the granting herein of a
Lien thereon or the receipt by Agent or any Lender of any payment relating to
any contract or license pursuant hereto. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Grantor under or pursuant to any contract or license, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any contract or license, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

(b) If an Event of Default has occurred and is continuing, Agent may, without
prior notice to any Grantor, notify Account Debtors and other Persons obligated
on the Collateral that Agent has a Lien therein, and that payments shall be made
directly to Agent. Upon the request of Agent, each Grantor shall so notify
Account Debtors and other Persons obligated on the Collateral. Once any such
notice has been given to any Account Debtor or other Person obligated on the
Collateral, Grantor shall not give any contrary instructions to such Account
Debtor or other Person without Agent’s prior written consent.

(c) Agent may at any time in Agent’s own name, in the name of a nominee of
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with Account Debtors, parties to contracts and obligors in respect
of instruments to verify with such persons, to Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts, payment
intangibles, instruments, or chattel paper.

(d) The rights, title, and interest of any Grantor in any Equity Interests may
also be encumbered and pledged to Agent for the benefit of the Agent and the
Lenders, pursuant

 

7



--------------------------------------------------------------------------------

a separate Pledge Agreement made by such Grantor. All rights and remedies set
forth in such Pledge Agreement shall be cumulative with all rights and remedies
available under this Security Agreement.

4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Each Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder free and clear of
any and all Liens (other than Permitted Encumbrances), and, in the case of
Copyrights, Patents, and Trademarks, free and clear of licenses, registered user
agreements, and covenants not to sue third persons.

(b) No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) evidencing Permitted Encumbrances and (ii) by each Grantor in
favor of Agent pursuant to this Security Agreement or the Other Documents or
otherwise permitted by the Credit Agreement.

(c) This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements in the
jurisdictions listed on Schedule I hereto, a perfected Lien in favor of Agent,
for the benefit of Agent and the Lenders, on the Collateral with respect to
which a Lien may be perfected by filing pursuant to the UCC. Such Lien is prior
to all other Liens (other than Permitted Encumbrances) and is enforceable as
such as against any and all creditors of and purchasers from each Grantor (other
than purchasers and lessees of Inventory in the ordinary course of business).
All action by each Grantor necessary or desirable to protect and perfect such
Lien on each item of the Collateral has been duly taken.

(d) Schedule II hereto lists all instruments, letter of credit rights, and
chattel paper of each Grantor. All action by each Grantor necessary or desirable
to protect and perfect the Lien of Agent on each item set forth on Schedule II
(including the delivery of all originals thereof to Agent and the legending of
all chattel paper as required by Section 5(b) hereof) has been duly taken. The
Lien of Agent on the Collateral listed on Schedule II hereto is prior to all
other Liens, and is enforceable as such against any and all creditors of and
purchasers from each Grantor.

(e) Each Grantor’s name as it appears in official filings in the jurisdiction of
its organization, the type of entity of each Grantor, organizational
identification number issued by each Grantor’s jurisdiction of organization or a
statement that no such number has been issued, each Grantor’s jurisdiction of
organization, the location of each Grantor’s chief executive office, principal
place of business, offices, all warehouses and premises where the Collateral is
stored or located, and the locations of its books and records concerning the
Collateral are set forth on Schedule III hereto. Each Grantor has only one
jurisdiction of organization.

(f) With respect to the Accounts, (i) they represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
each Grantor’s business and are not evidenced by a judgment, instrument, or
chattel paper; (ii) there are no setoffs, claims, or disputes existing or
asserted with respect thereto of which any Grantor is

 

8



--------------------------------------------------------------------------------

aware and no Grantor has made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by a
Grantor in the ordinary course of its business for prompt payment and disclosed
to Agent; (iii) to each Grantor’s knowledge, there are no facts, events, or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices or statements; (iv) no Grantor
has received any notice of proceedings or actions which are threatened or
pending against any Account Debtor which might result in any adverse change in
such Account Debtor’s financial condition; and (v) no Grantor has knowledge that
any Account Debtor is unable generally to pay its debts as they become due.
Further with respect to the Accounts, (x) the amounts shown on all invoices and
statements are to each Grantor’s knowledge actually and absolutely owing to the
applicable Grantor as indicated thereon and are not in any way contingent;
(y) no payments have been or shall be made thereon except payments immediately
delivered to the applicable deposit account or to Agent as may be required
pursuant to the terms of the Credit Agreement; and (z) to each Grantor’s
knowledge, all Account Debtors have the capacity to contract.

(g) With respect to any Inventory, (i) such Inventory is and will be located at
one of any Grantor’s locations set forth on Schedule III hereto, (ii) no
Inventory is now, or shall at any time or times hereafter be stored at any other
location without Agent’s prior written consent (except Inventory in transit from
one location to another), and if Agent gives such consent, the applicable
Grantor will concurrently therewith obtain, to Agent’s satisfaction in the
exercise of its Permitted Discretion, bailee, landlord, warehouseman and
mortgagee agreements covering such locations, (iii) each Grantor has good,
indefeasible, and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to Agent or otherwise permitted pursuant to the Credit Agreement,
(iv) such Inventory is not subject to any licensing, patent, royalty, trademark,
trade name, or copyright agreements with any third parties which would require
any consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
and (v) the completion of manufacture, sale, or other disposition of such
Inventory by Agent after the occurrence and during the continuance of an Event
of Default shall not require the consent of any Person and shall not constitute
a breach or default under any contract or agreement to which any Grantor is a
party or to which such property is subject.

(h) With respect to the Patents, the Patents (if any) and, to the best of each
Grantor’s knowledge, any patents in which any Grantor has been granted rights
pursuant to the Patent Licenses are subsisting and have not been adjudged
invalid or unenforceable; each of the Patents and, to the best of each Grantor’s
knowledge, any patent in which any Grantor has been granted rights pursuant to
Patent Licenses are valid and enforceable; no claim has been made that the use
of any of the Patents or any patent in which any Grantor has been granted rights
pursuant to the Patent Licenses does or may violate the rights of any third
person; and each Grantor shall take all reasonable actions necessary to insure
that the Patents and any patents in which any Grantor has been granted rights
pursuant to the Patent Licenses remain valid and enforceable.

 

9



--------------------------------------------------------------------------------

(i) With respect to the Trademarks, the Trademarks (if any) and, to the best of
each Grantor’s knowledge, any trademarks in which any Grantor has been granted
rights pursuant to Trademark Licenses are subsisting and have not been adjudged
invalid or unenforceable; each of the Trademarks and, to the best of each
Grantor’s knowledge, any trademark in which any Grantor has been granted rights
pursuant to Trademark Licenses is valid and enforceable; no claim has been made
that the use of any of the Trademarks or any trademark in which any Grantor has
been granted rights pursuant to the Trademark Licenses does or may violate the
rights of any third Person; upon registration of its Trademarks, each Grantor
will use for the duration of this Security Agreement, proper statutory notice in
connection with its use of the Trademarks; and each Grantor will use, for the
duration of this Security Agreement, consistent standards of quality in its
manufacture of products sold under the Trademarks and any trademarks in which
any Grantor has been granted rights pursuant to the Trademark Licenses.

(j) With respect to the Copyrights, the Copyrights (if any) and, to the best of
each Grantor’s knowledge, any copyrights in which any Grantor has been granted
rights pursuant to the Copyright Licenses are subsisting and have not been
adjudged invalid or unenforceable; each of the Copyrights and, to the best of
each Grantor’s knowledge, any copyright in which any Grantor has been granted
rights pursuant to Copyright Licenses are valid and enforceable; no claim has
been made that the use of any of the Copyrights or any copyright in which any
Grantor has been granted rights pursuant to the Copyright Licenses does or may
violate the rights of any third person; and each Grantor shall take all
reasonable actions necessary to insure that the Copyrights and any copyrights in
which any Grantor has been granted rights pursuant to the Copyright Licenses
remain valid and enforceable.

(k) No Grantor has any interest in, or title to, any Patent, Trademark or
Copyright except as set forth in Schedule IV hereto. This Security Agreement is
effective to create a valid and continuing Lien on each Grantor’s Patents,
Trademarks, and Copyrights and such Liens are enforceable as such as against any
and all creditors of and purchasers from each Grantor.

5. COVENANTS. Each Grantor covenants and agrees with Agent, for the benefit of
Agent and the Lenders, that from and after the date of this Security Agreement
and until all of the Obligations of each Borrower (other than contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) under the Credit Agreement have been indefeasibly
paid in full, in cash and the Credit Agreement shall have terminated:

(a) Further Assurances: Pledge of Instruments; Chattel Paper.

(i) At any time and from time to time, upon the written request of Agent and at
the sole expense of the applicable Grantor, each Grantor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as Agent may, in its Permitted Discretion, request to
obtain the full benefits of this Security Agreement and of the rights and powers
herein granted, including (A) using its reasonable best efforts to secure all
consents and approvals necessary or appropriate for the assignment to or for the
benefit of Agent of any license or contract held by any Grantor and to enforce
the security interests granted hereunder; and (B) filing any financing or
continuation statements under the UCC with respect to the Liens granted
hereunder or under any Other Document as to those jurisdictions that are not
Uniform Commercial Code jurisdictions.

 

10



--------------------------------------------------------------------------------

(ii) Unless Agent shall otherwise consent in writing (which consent may be
revoked), each Grantor shall deliver to Agent all Collateral consisting of
negotiable documents, certificated securities, chattel paper and instruments (in
each case, accompanied by stock powers, allonges or other instruments of
transfer executed in blank) promptly after such Grantor receives the same.

(iii) If any Grantor is or becomes the beneficiary of a letter of credit, such
Grantor shall promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify Agent thereof and enter into a tri-party
agreement with Agent and the issuer and/or confirmation bank with respect to
letter of credit rights assigning such letter of credit rights to Agent and
directing all payments thereunder to Agent for the benefit of Agent and the
Lenders, all in form and substance reasonably satisfactory to Agent.

(iv) Each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic chattel paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

(v) Each Grantor hereby irrevocably authorizes Agent at any time and from time
to time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of each Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(i) the type of organization and any organizational identification number issued
to each Grantor, and (ii) in the case of a financing statement filed as a
fixture filing or indicating any Collateral as as-extracted collateral or timber
to be cut, a sufficient description of real property to which the Collateral
relates. Each Grantor agrees to furnish any such information to Agent promptly
upon request. Each Grantor also ratifies its authorization for Agent to have
filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

(vi) Each Grantor shall promptly, and in any event within two (2) Business Days
after the same is acquired by it, notify Agent of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented by Agent, each
Grantor shall enter into a supplement to this Security Agreement, granting to
Agent a Lien in such commercial tort claim.

(b) Maintenance of Records. Each Grantor shall keep and maintain, at its own
cost and expense, satisfactory and complete records of the Collateral, including
a record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral. Each
Grantor shall mark its books and records pertaining to the Collateral to
evidence this Security Agreement and the Liens granted hereby. If any Grantor
retains possession of any chattel paper or instruments with Agent’s consent,
such chattel paper and instruments shall be marked with the following legend:

(c) “THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO
THE SECURITY INTEREST OF PNC BANK, NATIONAL ASSOCIATION, AS AGENT FOR THE
BENEFIT OF AGENT AND CERTAIN LENDERS.”

 

11



--------------------------------------------------------------------------------

(d) Covenants Regarding Patent, Trademark, and Copyright Collateral.

(i) Each Grantor shall notify Agent promptly if it knows or has reason to know
that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) may become abandoned, cancelled, or
declared invalid, or if any such Copyright or Trademark or the invention
disclosed in any such Patent is dedicated to the public domain, or of any
adverse determination or development in any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, in analogous
offices or agencies in other countries or in any court regarding any Grantor’s
ownership of any Copyright, Patent, or Trademark, its right to register the
same, or to keep and maintain the same.

(ii) If any Grantor, either itself or through any agent, employee, licensee or
designee, applies for a Patent or files an application for the registration of
any Trademark or Copyright with the United States Patent and Trademark Office,
United States Copyright Office or any analogous office or agency in any other
country or any political subdivision thereof or otherwise obtains rights in any
Patent, Trademark or Copyright, such Grantor will promptly inform Agent, and,
upon request of Agent, execute and deliver any and all agreements, instruments,
documents, and papers as Agent may reasonably request to evidence Agent’s
security interest in such Copyright, Patent or Trademark and the General
Intangibles, including, without limitation, in the case of Trademarks, the
goodwill of the Grantors, relating thereto or represented thereby; provided that
no Grantor shall have any such duty where a Grantor’s Copyright, Patent or
Trademark rights in its application would be jeopardized by such action,
including, but not limited to, the assignment of an “intent-to-use” Trademark
application filed under 15 U.S.C. § 1051(b).

(iii) Each Grantor, consistent with the reasonable conduct and protection of its
business, will take all reasonable actions to prosecute vigorously each
application and to attempt to obtain the broadest Patent or registration of a
Trademark or Copyright therefrom and to maintain each Patent, Trademark
registration, and Copyright registration which is material to the conduct of any
Grantor’s business, including, without limitation, with respect to Patents,
payments of required maintenance fees, and, with respect to Trademarks, filing
of applications for renewal, affidavits of use, and affidavits of
incontestability. In the event that any Grantor fails to take any of such
actions, Agent may do so in any Grantor’s name or in Agent’s name and all
reasonable expenses incurred by Agent in connection therewith shall be paid by
the applicable Grantor.

(iv) Each Grantor shall use its reasonable efforts to detect infringers of the
Copyrights, Patents, and Trademarks which are material to the conduct of any
Grantor’s business. In the event that any of the Copyrights, Patents, or
Trademarks is infringed, misappropriated, or diluted by a third party, any
Grantor shall notify Agent promptly after it learns thereof and shall, if such
Copyrights, Patents, or Trademarks are material to the conduct of any Grantor’s
business, promptly take appropriate action to protect such Copyrights, Patents,
or Trademarks. In the event that any Grantor fails to take any such actions,
Agent may do so in any Grantor’s name or Agent’s name and all reasonable
expenses incurred by Agent in connection therewith shall be paid by any Grantor.

 

12



--------------------------------------------------------------------------------

(e) Indemnification. In any suit, proceeding or action brought by Agent or any
Lender relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, each Grantor will save,
defend, indemnify, and keep Agent and Lenders harmless from and against all
expense (including reasonable attorneys’ fees and expenses), loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment, or
reduction of liability whatsoever of the Account Debtor or other Person
obligated on the Collateral, arising out of a breach by any Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness, or
liability at any time owing to, or in favor of, such obligor or its successors
from any Grantor, INCLUDING, WITHOUT LIMITATION, ANY LOSS, EXPENSE OR DAMAGE
ARISING IN WHOLE OR IN PART BASED ON THE NEGLIGENCE OR STRICT LIABILITY OF AGENT
OR ANY LENDER, except in the case of Agent or any Lender, to the extent such
expense, loss, or damage is attributable to the gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment) of Agent or such Lender as finally determined
by a court of competent jurisdiction. All such obligations of each Grantor shall
be and remain enforceable against and only against Grantors and shall not be
enforceable against Agent or any Lender.

(f) Compliance with Terms of Accounts, etc. In all material respects, each
Grantor will perform and comply with all obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.

(g) Limitation on Liens on Collateral. Grantor will not create, permit, or
suffer to exist, and each Grantor will defend the Collateral against, and take
such other action as is necessary to remove, any Lien on the Collateral except
Liens in favor of Agent or otherwise permitted pursuant to the Credit Agreement,
and will defend the right, title, and interest of Agent and Lenders in and to
any of each Grantor’s rights under the Collateral against the claims and demands
of all Persons whomsoever.

(h) Limitations on Disposition. Grantor will not sell, license, lease, transfer,
or otherwise dispose of any of the Collateral, or attempt or contract to do so
except as permitted by the Credit Agreement.

(i) Further Identification of Collateral. Each Grantor will, if so requested by
Agent, furnish to Agent, as often as Agent requests, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Agent may reasonably request, all in such
detail as Agent may specify.

(j) Notices. Each Grantor will advise Agent promptly, in reasonable detail,
(i) of any Lien or claim made or asserted against any of the Collateral, and
(ii) of the occurrence of any other event which would have a material adverse
effect on the aggregate value of the Collateral or on the Liens created
hereunder or under any Other Document.

 

13



--------------------------------------------------------------------------------

(k) Good Standing Certificates. Each Grantor shall, upon request of Agent,
provide to Agent a certificate of good standing (or other analogous certificate)
from its jurisdiction of organization.

(l) No Reincorporation. Without limiting any prohibitions on mergers involving
any Grantor contained in the Credit Agreement, no Grantor shall reorganize or
reincorporate itself under the laws of any jurisdiction other than the
jurisdiction in which it is organized as of the date hereof without the prior
written consent of Agent.

(m) Terminations; Amendments Not Authorized. Each Grantor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Agent and agrees that it will not do so without the prior written
consent of Agent, subject to each Grantor’s rights under Section 9-509(d)(2) of
the UCC.

(n) Limitations on Each Grantor. Grantor shall not, directly or indirectly,
(i) enter into or permit to exist any transaction or other agreement (including
any agreement for the incurrence of Indebtedness, any purchase, sale, lease, or
exchange of any property or the rendering of any service), between itself and
any other Person, unless any of the foregoing are expressly permitted pursuant
to the Credit Agreement or the Other Documents or consented to in writing by
Agent, (ii) engage in any business or conduct any activity (including the making
of any investment or payment or transfer any of its assets, other than the
performance of ministerial activities and payment of taxes and administrative
fees in connection with or incidental to its ownership of the Equity Interests
of the Borrowers) that is prohibited under the terms of the Credit Agreement or
(iii) consolidate or merge with or into any other Person (other than to the
extent permitted by the Credit Agreement). Grantor shall have no direct
Subsidiaries other than those in existence as of the date hereof or to the
extent permitted by the Credit Agreement.

6. AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.

On the Closing Date, each Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until all of the
Obligations of each Borrower under the Credit Agreement have been indefeasibly
paid in full, in cash and the Credit Agreement shall have terminated. The powers
conferred on Agent, for the benefit of Agent and the Lenders, under the Power of
Attorney are solely to protect Agent’s interests in the Collateral and shall not
impose any duty upon Agent or any Lender to exercise any such powers. Agent
agrees that (a) except for the powers granted in clause (h) of the Power of
Attorney, it shall not exercise any power or authority granted under the Power
of Attorney unless an Event of Default has occurred and is continuing, and
(b) Agent shall account for any moneys received by any third party in respect of
any foreclosure on or disposition of any Collateral pursuant to the Power of
Attorney provided that neither Agent nor any Lender shall have any duty as to
any Collateral, and Agent and Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers. NONE OF AGENT,
LENDERS, OR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR
FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF

 

14



--------------------------------------------------------------------------------

DAMAGES TO THE EXTENT ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE JUDGMENT), NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT, OR
CONSEQUENTIAL DAMAGES.

7. REMEDIES: RIGHTS UPON DEFAULT.

(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the Other Documents and under any
other instrument or agreement securing, evidencing, or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement, or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Grantor or any other Person
(all and each of which demands, advertisements, and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other Applicable Law), may
forthwith enter upon the premises of any Grantor where any Collateral is located
through self-help, without judicial process, without first obtaining a final
judgment or giving any Grantor or any other Person notice and opportunity for a
hearing on Agent’s claim or action and may collect, receive, assemble, process,
appropriate, and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, license, assign, give an option or options to purchase,
or sell or otherwise dispose of and deliver said Collateral (or contract to do
so), or any part thereof, in one or more parcels at a public or private sale or
sales, at any exchange at such prices as it may deem acceptable, for cash or on
credit or for future delivery without assumption of any credit risk. Agent or
any Lender shall have the right upon any such public sale or sales and, to the
extent permitted by law, upon any such private sale or sales, to purchase for
the benefit of Agent or such Lenders, the whole or any part of said Collateral
so sold, free of any right, or equity of redemption, which equity of redemption
each Grantor hereby releases. Such sales may be adjourned and continued from
time to time with or without notice. Agent shall have the right to conduct such
sales on each Grantor’s premises or elsewhere and shall have the right to use
each Grantor’s premises without charge for such time or times as Agent deems
necessary or advisable.

If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Agent’s request, to assemble the Collateral and make it
available to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Until Agent is able to effect a sale, lease, or other disposition of
the Collateral, Agent shall have the right to hold or use the Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent. Agent shall have no obligation to any Grantor to maintain
or preserve the rights of any Grantor as against third parties with respect to
the Collateral while the Collateral is in the possession of Agent. Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
the Collateral and to enforce any of Agent’s remedies (for the benefit of Agent
and the Lenders) with respect to such appointment without prior notice or
hearing as to such appointment. Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization, or sale to the
Obligations as provided in the Credit Agreement, and only after so paying over
such net proceeds, and after the payment by Agent of any other amount required
by any provision of law,

 

15



--------------------------------------------------------------------------------

need Agent account for the surplus, if any, to any Grantor. To the maximum
extent permitted by Applicable Law, any Grantor waives all claims, damages,
settlements, and demands against Agent arising out of the repossession,
retention, or sale of the Collateral (INCLUDING, WITHOUT LIMITATION, ALL CLAIMS,
DAMAGES, SETTLEMENTS, AND DEMANDS ARISING IN WHOLE OR IN PART BASED ON THE
NEGLIGENCE OR STRICT LIABILITY OF AGENT OR ANY LENDER) except such as to the
extent arise out of the gross negligence, bad faith or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) of Agent or such Lender as finally determined by a court of competent
jurisdiction. any Grantor agrees that ten (10) days prior notice by Agent of the
time and place of any public sale or of the time after which a private sale may
take place is reasonable notification of such matters. any Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations, including any attorneys’
fees and other expenses incurred by Agent or any Lender to collect such
deficiency.

(b) Except as otherwise specifically provided herein, any Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
Applicable Law) of any kind (including, without limitation, notice of intent to
accelerate and notice of acceleration) in connection with this Security
Agreement or any Collateral.

(c) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, any Grantor acknowledges and
agrees that it is not commercially unreasonable for Agent (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare the Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to the Collateral to be disposed of, or
to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of the Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other persons obligated on the Collateral or to remove Liens
on or any adverse claims against the Collateral, (iv) to exercise collection
remedies against Account Debtors and other persons obligated on the Collateral
directly or through the use of collection agencies and other collection
specialists, (v) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as any Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of the Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of the Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession, or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure Agent against risks of loss, collection or disposition of
the Collateral or to provide to Agent a guaranteed return from the collection or
disposition of the Collateral, or (xii) to the extent deemed appropriate by
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist Agent in the collection or disposition of any
of the Collateral. any Grantor acknowledges that the purpose of this
Section 7(c) is to provide non-exhaustive indications of what actions or
omissions by Agent would not be commercially

 

16



--------------------------------------------------------------------------------

unreasonable in Agent’s exercise of remedies against the Collateral and that
other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 7(c).
Without limitation upon the foregoing, nothing contained in this Section 7(c)
shall be construed to grant any rights to any Grantor or to impose any duties on
Agent that would not have been granted or imposed by this Security Agreement or
by Applicable Law in the absence of this Section 7(c).

(d) Neither Agent nor any Lender shall be required to make any demand upon, or
pursue or exhaust any of its rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor, or any other Person with respect to the payment of
the Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof.
Neither Agent nor any Lender shall be required to marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, and all of its rights hereunder or under any
Other Documents shall be cumulative. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against Agent or any Lender, any
valuation, stay, appraisement, extension, redemption, or similar laws and any
and all rights or defenses it may have as a surety now or hereafter existing
(including, without limitation, all rights under Chapter 34 of the Texas
Business and Commerce Code) which, but for this provision, might be applicable
to the sale of any Collateral made under the judgment, order, or decree of any
court, or privately under the power of sale conferred by this Security
Agreement, or otherwise.

8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the sole
purpose of enabling Agent to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell, or otherwise dispose of Collateral) at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Agent, for the benefit of Agent and the Lenders, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license, or sublicense any Copyright,
Patent, or Trademark, now owned or hereafter acquired by any Grantor, and
wherever the same may be located, and including, without limitation, in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof.

9. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

10. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any

 

17



--------------------------------------------------------------------------------

significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored, or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored, or returned.

11. NOTICES. All notices, requests, and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram, or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. All notices, requests and demands upon
the parties are to be given to the following addresses (or to such other address
as any party may designate by notice in accordance with this Section):

 

 

(A)   

  If to Agent at:      PNC Bank, National Association          Two Tower Center
Boulevard          East Brunswick, New Jersey 08816          Attention:     
Josephine Griffin          Telephone:      732-220-4388          Facsimile:     
732-220-4548          Email:      josephine.griffin@pnc.com   with a copy to:
     PNC Bank, National Association          2100 Ross Avenue, Suite 1850    
     Dallas, Texas 75201          Attention:      Anita Inkollu         
Telephone:      214-871-1256          Facsimile:      214-871-2015         
Email:      anita.inkollu@pnc.com   with an additional copy to:      Patton
Boggs LLP          2000 McKinney Avenue, Suite 1700          Dallas, Texas 75201
         Attention:      Anthony Herrera, Esq.          Telephone:     
214-758-1500          Facsimile:      214-758-1550          Email:     
msuarez@pattonboggs.com

(B)   

  If to a Grantor:     

c/o Flotek Industries, Inc.

2930 W. Sam Houston Parkway North, Suite 300

Houston, Texas 77043

         Attention:      Jesse (Jempy) Neyman          Telephone:     
713-849-9911          Facsimile:      713-896-4511          Email:     
jneyman@flotekind.com

 

18



--------------------------------------------------------------------------------

  with a copy to:      Doherty & Doherty LLP          1717 St. James Place,
Suite 520          Houston, Texas 77056          Attention:      Casey Doherty  
       Telephone:      (713) 572-1000          Facsimile:      (713) 572-1001  
       Email:      casey@doherty-law.com

12. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under Applicable
Law, but if any provision of this Security Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of this Security Agreement. This
Security Agreement is to be read, construed, and applied together with the
Credit Agreement and the Other Documents which, taken together, set forth the
complete understanding and agreement of Agent, the Lenders and each Grantor with
respect to the matters referred to herein and therein.

13. NO WAIVER; CUMULATIVE REMEDIES. Neither Agent nor any Lender shall by any
act, delay, omission, or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified,
or amended except by an instrument in writing, duly executed by Agent and each
Grantor.

14. LIMITATION BY LAW. All rights, remedies, and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any Applicable Law.

15. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the indefeasible payment in full, in
cash, of all Obligations of Borrower (other than contingent indemnification
obligations to the extent no unsatisfied claim giving rise there has been
asserted) under the Credit Agreement and the termination of the Credit
Agreement.

 

19



--------------------------------------------------------------------------------

16. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of each
Grantor hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of any Grantor) and shall,
together with the rights and remedies of Agent, for the benefit of Agent and the
Lenders, hereunder, inure to the benefit of Agent and the Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers, or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner impair the Lien granted to Agent, for the benefit of Agent and the
Lenders, hereunder. Grantor may not assign, sell, hypothecate, or otherwise
transfer any interest in or obligation under this Security Agreement.

17. COUNTERPARTS. This Security Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

18. CHOICE OF LAW. THE VALIDITY, INTERPRETATION, AND ENFORCEMENT OF THIS
SECURITY AGREEMENT AND THE OTHER DOCUMENTS (OTHER THAN THE MORTGAGES TO THE
EXTENT PROVIDED THEREIN) AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN
THE PARTIES HERETO, WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS BUT EXCLUDING ANY PRINCIPLES
OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF TEXAS. GRANTOR,
AGENT, AND THE LENDERS IRREVOCABLY CONSENT AND SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE OF TEXAS AND THE UNITED STATES DISTRICT COURTS LOCATED
IN THE STATE OF TEXAS, WHICHEVER AGENT MAY ELECT, AND WAIVE ANY OBJECTION BASED
ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN
ARISING UNDER THIS SECURITY AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS SECURITY AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE, AND
AGREE THAT ANY DISPUTE WITH RESPECT TO ANY SUCH MATTERS SHALL BE HEARD ONLY IN
THE COURTS DESCRIBED ABOVE (EXCEPT THAT AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST GRANTOR OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST
GRANTOR OR ITS PROPERTY).

19. WAIVER OF JURY TRIAL. EACH GRANTOR, AGENT AND THE LENDERS EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY

 

20



--------------------------------------------------------------------------------

CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS SECURITY
AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
SECURITY AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH GRANTOR, AGENT, AND THE
LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT EACH
GRANTOR, AGENT, OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
SECURITY AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

20. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

21. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

22. USE AND PROTECTION OF COPYRIGHT, PATENT, AND TRADEMARK COLLATERAL.
Notwithstanding anything to the contrary contained herein, unless an Event of
Default has occurred and is continuing, Agent shall from time to time execute
and deliver, upon the written request of the applicable Grantor, any and all
instruments, certificates,, or other documents, in the form so requested,
necessary or appropriate in the judgment of a Grantor to permit such Grantor to
continue to exploit, license, use, enjoy and protect its Copyrights, Patents and
Trademarks.

23. GRANTORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT. EACH
GRANTOR HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER
PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF SUCH GRANTOR’S OWN SELECTION, EACH GRANTOR VOLUNTARILY CONSENTS TO
THIS WAIVER. EACH GRANTOR EXPRESSLY WARRANTS AND REPRESENTS THAT GRANTOR (A) IS
NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION RELATIVE TO AGENT, AND
(B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

24. NO ADVISORY OR FIDUCIARY RELATIONSHIP. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Other Document), any
Grantor acknowledges and

 

21



--------------------------------------------------------------------------------

agrees that: (a)(i) the arranging and other services regarding this Agreement
provided by Agent are arm’s-length commercial transactions between any Grantor,
on the one hand, and Agent on the other hand, (ii) any Grantor has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) any Grantor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the Other Documents; (b)(i) each of the Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party or any other Person and (ii) none
of the Agent or any Lender has any obligation to any Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the Other Documents;
and (c) Agent and the Lenders may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither Agent nor any Lender has any obligation to
disclose any of such interests to any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, any Grantor hereby waives
and releases any claims that it may have against each of Agent and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Remainder of page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GRANTORS: FLOTEK PAYMASTER, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

PADKO INTERNATIONAL INCORPORATED By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

PETROVALVE, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

FLOTEK INTERNATIONAL, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

/s/    Anita Inkollu

Name:   Anita Inkollu Title:   Vice President

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

SECURITY AGREEMENT

FILING JURISDICTIONS

AND

COMMERCIAL TORT CLAIMS

Filing Jurisdictions

Texas: Flotek Paymaster, Inc.

Oklahoma: Padko International Incorporated

Delaware: Petrovalve, Inc.

Delaware: Flotek International, Inc.

Commercial Tort Claims

None



--------------------------------------------------------------------------------

SCHEDULE II

to

SECURITY AGREEMENT

INSTRUMENTS

CHATTEL PAPER

AND

LETTER OF CREDIT RIGHTS

None



--------------------------------------------------------------------------------

SCHEDULE III

to

SECURITY AGREEMENT

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING GRANTOR’S COLLATERAL

 

I. Any Grantor’s official name:

Flotek Paymaster, Inc.

Padko International Incorporated

Petrovalve, Inc.

Flotek International, Inc.

 

II. Type of entity (e.g. corporation, partnership, business trust, limited
partnership, limited liability company): corporation

 

III. Organizational identification number issued by any Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:

Flotek Paymaster, Inc.: 800102368

Padko International Incorporated: 1900534394

Petrovalve, Inc.: 2372974

Flotek International, Inc.: 4795825

 

IV. State of Incorporation or Organization of any Grantor:

Flotek Paymaster, Inc.: Texas

Padko International Incorporated: Oklahoma

Petrovalve, Inc.: Delaware

Flotek International, Inc.: Delaware

 

V. Chief Executive Office and principal place of business of any Grantor:

Flotek Paymaster, Inc.: 2930 W. Sam Houston Pkwy N. #300, Houston, TX 77043

Padko International Incorporated: 1004 S. Plainsman Road, Marlow, OK 73055

Petrovalve, Inc.: 2930 W. Sam Houston Pkwy N. #300, Houston, TX 77043

Flotek International, Inc.: 2930 W. Sam Houston Pkwy N. #300, Houston, TX 77043

 

VI. Corporate Offices of any Grantor: Same

 

VII. Warehouses: None

 

VIII. Other Premises at which Collateral is Stored or Located: None

 

IX. Locations of Records Concerning Collateral: 2930 W. Sam Houston Pkwy N.
#300, Houston, TX 77043



--------------------------------------------------------------------------------

SCHEDULE IV

to

SECURITY AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

None



--------------------------------------------------------------------------------

SCHEDULE V

to

SECURITY AGREEMENT

LEASEHOLD INTERESTS AND REAL PROPERTY

None



--------------------------------------------------------------------------------

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by each of Flotek Paymaster,
Inc., a Texas corporation (“Flotek Paymaster”), Padko International
Incorporated, an Oklahoma corporation (“Padko”), Petrovalve, Inc., a Delaware
corporation (“Petrovalve Delaware”), Flotek International, Inc., a Delaware
corporation (“Flotek International”; and together with Flotek Paymaster, Padko
and Petrovalve Delaware, individually, each a “Grantor” and collectively,
jointly and severally, the “Grantors”), individually, each a “Grantor” and
collectively, jointly and severally, the “Grantors”) to PNC BANK, NATIONAL
ASSOCIATION, (hereinafter referred to as “Attorney”) as Agent for the benefit of
Agent and the Lenders pursuant to that certain Security Agreement, dated as of
September 23, 2011, by and between the Grantors and Attorney, and other related
documents (collectively the “Loan Documents”). No person to whom this Power of
Attorney is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
any Grantor as to the authority of Attorney to take any action described below,
or as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and each Grantor
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity which acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest, and may not be revoked or canceled by any
Grantor without Attorney’s written consent.

Each Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees, or agents designated by Attorney), with full power of
substitution, as such Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, to take any and all appropriate
action and to execute and deliver any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of the Loan Documents
and, without limiting the generality of the foregoing, any Grantor hereby grants
to Attorney the power and right, on behalf of any Grantor, without notice to or
assent by any Grantor, and at any time following the occurrence and continuance
of an Event of Default, to do the following: (a) change the mailing address of
any Grantor, open a post office box on behalf of any Grantor, open mail for any
Grantor, and ask, demand, collect, give acquittances, and receipts for, take
possession of, endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any property of any Grantor;
(b) effect any repairs to any asset of any Grantor, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle, and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies; (c) pay or
discharge any taxes, liens, security interests, or other encumbrances levied or
placed on or threatened against any Grantor or its property; (d) defend any
suit, action, or proceeding brought against any Grantor if such Grantor does not
defend such suit, action, or proceeding or if Attorney believes that such
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise, or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit, or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise



--------------------------------------------------------------------------------

deemed appropriate by Attorney for the purpose of collecting any and all such
moneys due to any Grantor whenever payable and to enforce any other right in
respect of any Grantor’s property; (f) cause the certified public accountants
then engaged by any Grantor to prepare and deliver to Attorney at any time and
from time to time, promptly upon Attorney’s request, the following reports:
(1) a reconciliation of all accounts, (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Attorney may request, and
(5) the results of each physical verification of inventory; (g) communicate in
its own name with any party to any contract with regard to the assignment of the
right, title, and interest of any Grantor in and under the contracts and other
matters relating thereto; (h) to file such financing statements with respect to
the Security Agreement, with or without any Grantor’s signature, or to file a
photocopy of the Security Agreement in substitution for a financing statement,
as Attorney may deem appropriate and to execute in any Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require any Grantor’s signature; (i) in accordance with the terms,
conditions, and purposes set forth in Section 8 of the Security Agreement
license or, to the extent permitted by an applicable license, sublicense,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any copyright, patent, or trademark, throughout the world
for such term or terms, on such conditions, and in such manner, as Attorney
shall in its sole discretion determine; and (j) execute, in connection with any
sale provided for in any Loan Document, any endorsements, assignments, or other
instruments of conveyance or transfer with respect to the Collateral and to
otherwise direct such sale or resale, all as though Attorney were the absolute
owner of the property of each Grantor for all purposes, and to do, at Attorney’s
option and the applicable Grantor’s expense, at any time or from time to time,
all acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon any Grantor’s property or assets and Attorney’s liens
thereon, all as fully and effectively as such Grantor might do. Each Grantor
hereby ratifies, to the extent permitted by law, all that said Attorney shall
lawfully do or cause to be done by virtue hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by any Grantor as of the
date first set forth above.

 

GRANTORS: FLOTEK PAYMASTER, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

PADKO INTERNATIONAL INCORPORATED By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

PETROVALVE, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

FLOTEK INTERNATIONAL, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

 

[SIGNATURE PAGE TO POWER OF ATTORNEY]